DONALD L. CORBIN, Justice, dissenting. hnThe majority’s refusal to acknowledge the full import of its decision greatly disturbs me. In my thirty-one years on the appellate bench, I have never witnessed a case where the well-established principle of stare decisis is so carelessly ignored. The majority is purposefully vague with regard to the appropriate standard of review to be utilized in this case, but it is clear from the end result that the majority is reviewing the circuit court’s finding of in loco parentis as a conclusion of law, which is completely contrary to this court’s holding in Bethany v. Jones, 2011 Ark. 67, 378 S.W.3d 731, a decision authored by me, and Robinson v. Ford-Robinson, 362 Ark. 232, 208 S.W.3d 140 (2005), a decision authored by another member of this court, who inexplicably has now abandoned his previous position. In both of those cases, this court reviewed the findings of in loco parentis under the clearly erroneous standard of review, giving due regard to the circuit court’s findings. The majority supports its conclusion to give no deference to the circuit court’s finding of in loco parentis by referencing a line of cases wherein this court held that “we are free in a de novo review to reach a different result required by the law.” See Hetman v. Sehwade, 2009 Ark. 302, at 5, 317 S.W.3d 559, 562; Standridge v. Standridge, 304 Ark. 364, 370, 803 S.W.2d 496, 499 (1991); see also Winn v. Chateau Cantrell Apartment Co., 304 Ark. 146, 801 S.W.2d 261 (1990). In each of those cases, we reversed on the basis that the lower court erred in its legal conclusion. Now, the majority uses those cases, none of which involves an issue of child custody or visitation, to support its decision reversing the circuit court’s factual finding that |n Darrell Spivey stood in loco parentis to S.B. Although the majority refuses to acknowledge it, the fact is that its decision overrules the standard of review employed in Bethany and Robinson, two cases directly on point. One of the duties of this court, as the highest court in this state, is to provide guidance for the bench and the bar. We cannot satisfy this duty if we fail to acknowledge that we are departing from precedent. I respectfully dissent. BROWN and DANIELSON, JJ., join in this dissent.